DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the claims filed 10/15/2020. Claims 1 – 2, 4 – 10, 12 – 17, & 19 – 22 are allowed.
Claims 1, 5 – 7, 9, 13 – 16, & 20 – 22 were amended in a reply filed 10/15/2020.
The 103 and 112(b) rejections for claims 1 – 2, 4 – 10, 12 – 17, & 19 – 22 have been overcome by amendments.
Claims 1 – 2, 4 – 10, 12 – 17, & 19 – 22 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/14/2020 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1 – 2, 4 – 10, 12 – 17, & 19 – 22 are allowed over the prior art of record.

The closest prior art of record is Eramian (US 20150348004 A1), in view of Kessler, S. (“UPS Will Text You Before Your Package Is Delivered,” 09/14/2011, Mashable, retrieved from https://mashable.com/2011/09/14/ups_my_choice/, attached, hereinafter “Kessler”), Hubner et al. (US 20150199643 A1), Rademaker (US 20120030133 A1), and Horstemeyer (US 20140195456 A1).

The following is an examiner’s statement of reasons for allowance:

Eramian discloses a method and system for checking in a courier when the courier device enters within range of a beacon installed at a delivery location, and therefore determines that an item for delivery has entered within a configurable distance. Upon detection of the courier device, the system obtains multiple pieces of location information regarding the recipient. Eramian additionally discloses wherein the recipient has the ability to instruct the courier to perform the delivery or return at a later time to deliver the item. However, Eramian does not explicitly disclose requesting two separate determinations – from two separate devices – of the recipient’s physical location responsive to a determination that the item is within a configurable distance of a delivery location. Eramian also does not explicitly disclose determining whether the recipient is within a second configurable distance based on the two determinations of the recipient location, nor does Eramian disclose transmitting a notification to the recipient device upon a determination that the recipient is within the second configurable distance of a possible alternate delivery location. 

Kessler discloses a delivery service which send a notification to a recipient before a package arrives. The recipient has the option to redirect the package to an alternate address. However, Kessler does not disclose triggering a request for multiple location determinations when the package is within a predetermined distance of an alternate delivery location, or triggering a notification responsive to determining that the recipient is nearby the alternate delivery location.

     Hubner discloses a system and method in which a notification is transmitted to a recipient upon a determination that a courier location matches a delivery location, wherein the notification comprises a mechanism for requesting or rejecting delivery of the item. However, Hubner does not disclose triggering a request for multiple location determinations when the package is within a predetermined distance of an alternate delivery location, or triggering a notification responsive to determining that the recipient is nearby the alternate delivery location.

     Rademaker discloses an invention which tracks a location of a recipient and a location of a delivery vehicle, and sends a notification to a recipient interface device in response to determining that the location of the package recipient and the location of the delivery vehicle are within a predetermined distance of each other. However, Rademaker does not disclose triggering a request for multiple location determinations of the recipient when the package is within a predetermined distance of an alternate delivery location, or triggering a notification responsive to determining that the recipient is nearby the alternate delivery location.


     Horstemeyer discloses a system and method for triggering notifications based upon both a proximity of a personal communication device of a recipient to a location and also the location of a “mobile thing” to the same location. However, Horstemeyer does not disclose triggering a request for multiple location determinations of the recipient when the package is within a predetermined distance of an alternate delivery location, or triggering a notification responsive to determining that the recipient is nearby the alternate delivery location.

     As per claims 1, 9, and 16, the closest prior art of record, taken individually or in combination with other prior art, fails to teach or suggest a method, computer program product, or system using the specific sequence of particular mechanisms including receiving a tracking number, generating an access code to open an enclosure based on the tracking code, proving the access code to an enclosure access mechanism, and opening an enclosure door to a partially open position – for the purpose of secure package delivery.  

Regarding the previous 101 rejection, it is noted that the combination of these elements is not well-understood, routine, or conventional, and therefore represents an improvement upon previous delivery notification systems. Furthermore, the real-time determinations of the location of the item and the recipient, combined with multiple, linked triggering steps involving multiple mobile computing devises, integrates the 

 Claims 2, 4 – 8, 10, 12 – 15, 17, & 19 – 22 depend from claims 1, 9, and 16, respectively, and are therefore allowable via dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Bryan Kirk whose telephone number is 571.272.6447.  The Examiner can normally be reached on Monday-Friday, 8:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Shannon Campbell can be reached at (571)272-5587.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.

Hand delivered responses should be brought to the: 
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/BRYAN KIRK/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
January 26, 2020